I concur, but I think it unnecessary to determine whether section 18-3-1, R.S. Utah 1933, applies to this certificate. Even if it does not, the rules of the Inter-State Fidelity Building 
Loan Association may require indorsement and delivery of the certificate to pass legal title. The opinion properly states that the delivery of the unendorsed certificate with intent to vest all right, title, and interest of the son to any benefits which it evidenced in the parents, was a typical case of an equitable assignment, Milford State Bank v. Parrish, 88 Utah 235,53 P.2d 72.
Whether we consider that the son held the certificate as trustee for the parents, or whether he made an equitable assignment of it to them, makes no difference in the final result. An equitable assignment will, in equity, be recognized *Page 89 
as passing title to them and give equity jurisdiction to compel the administrator to do what is necessary to give the full enjoyment of the benefits of the certificate. Therefore I concur.
MOFFAT, J., being disqualified, did not participate herein.